Title: To John Adams from James Lloyd, 26 December 1814
From: Lloyd, James
To: Adams, John


				
					
					G. 26 Decr. 1814.
				
				It has now been for a full  ascertaining that unless new pretense. on the part of G. Bn. were advanced, a treaty, of peace wd. be signed, but it was not till last thursday that I ceased to doubt if it wd. receive my signature.—The B. Ps. had declared to us at the outsett that it was not the intention of the B. Govt. to grant to the People of the U.S. in future the liberties of fishg & drying & curing fish, within the exclusive British juris diction without an equivalent, there is as you must remember in the Treaty of 1783. a diversity of expressions, by wh. the gen: fisheries on the Bank, are acknowledged as our right, but then fishing pivileges within British jurisdiction are termed liberties—the British Govt. considered the latter as franchises forfeited ipso facto by the War, & declared they wd. not grant them anew without an equivalent,  too by this principle they too had forfeited their right to navigate the Mississippi recognized in the treaty of 1783. they now demanded  a new provn. to secure it to them again.—We were instd. not to suffer our right to the fishrs. to be brot. into discussion—we had no authy. to admit any discussion. between the 1t & the Last parts of the 3rd. art: of the treaty of 1783.—no provn. to offer or agree for an equivalent either for the rights on the liberties—I considered both as Standing on the same footing—Both as the continuance of franchises always enjoyed—and the difference of the expressions only as arising from the operation of an change from the condn. of B. subjects to that of a sovereign People; upon an object in one part of general, and in the other of special jurisdiction—the special jurisdiction had been that of our own sovereign—by the revolution & the Treaty of Peace it became a foreign, but still remained a special jurisdiction—By the same instrument in wh: we thus acknowledged as a foreign jurisdiction, we reserved to ourselves the full assent of its sovereign, & without any limtn. of time or events the franchise of wh: we had always enjoyed, while the jurisdn. had been our own.—It was termed a liberty, because it was a freedom to be enjoyed with a Special foreign Jurisdict’n—the fisheries on the Bank, were termed rights because they were to be enjoyed on the ocean the common jurisdiction of all nations, but there was nothing in the terms themselves, & nothg in the Art: or the Treaty implying an intention or expectn. of either of the contracting parties that one more than the other should be liable to forfeiture by a subsequent war.—On the  delibn. I still held this argt. to be sound, and it is to my mind the only one by wh: one claim to the fishs. within the jurisdn. can be maintained—but after the decn. made by the Bh. Govt. it was not to be expected that they wd be converted to this opn. without much discussion wh: was forbidden to us, and The result of wh: must have been very doubtful upon minds at all times p inclined and at this time most particularly prone rather to lean upon powr. than listen to reason.—We stated the princips. in one of our notes to the B.P.—as are the ground upon wh. our Govt. dcerned no new stipn. necessary to secure the enjoymt. of all our rights & liberties in the fishs.—They did not ansr. that part of the note, but when they came to ask a stipn. for the right of B. Subjts. to navigate the Mississippi, we objected that by our constn. of the treaty of 83. it was unnecessary—if we admitted their constn. of that treaty, so as to give them a new right to the navign. they must give us an equivalt. prot—we offd. an article recognizing the contn. of the rights to both sides,—this offer met however wh. gt oppositn. among ourselves, for there were two of us agt. working it, & who thot the navign. of the Mississippi incomparably more valuable than the contested part of the fisheries—not so did the British Govt. think—for they instead of acceipting it offd us an article, stipulating to negotiate hereafter for an equivalent to be given by Gt. Bn. for the right of navigatg. the Mississippi. & by the U:S: for the liberties of the fishs. within the B. jurisdn.—this was merely to obtain from us the adminin that both the rights were abrogated by y.—to that adminsn. I was determined not to subscribe—The article was withdrawn last thursdy by the B.Ps. who accepted our proposal to say nothing in the Treaty abt either,  & to omit the art: by whc they agreed that our boundary West from the Lake of the woods shd. be the 49th. parallel of No. Lat.—They at the same time referred agn. to the orign. decln. that the fishs. within the n. Jurisdiction shd. not hereafter be granted without an equivalent—It is evident it must be the subject of a future negn.—the only thing possible to be done now, was to reserve our whole claim unimpaired, and to that I consented to sign the Treaty.We were also obliged to except from the immediate restitution of territory taken during the war the Islands in Passamaquoddy Bay—the British claim them as having been before the treaty of 83. within the limits of Nova Scotia, & insisted upon holding them not as taken during the war, but as of right belonging to them, at first they declared their right to be too clear even for discussion, but they finally agreed to refer to Commissions and to a friendly person the title to them, and even to the Island of Grand Menan in the Bay of Fundy wh: has been since 84 in their possn.—we persisted in demanding that the Passamaquoddy Islands shd be included in the general restoration., they manifested a detemn. to break off rather than yield this point—their inflexibility upon two objects exclusively interestly to Massachusetts Is a melancholy comment upon that policy by wh: Massa: has arrayed herself agt the Govt of the Union—Had massa: been true to herself & to the Union, G.B wd not have dared to hinge the questn. of peace or war upon Moose Isld. or upon the protn of Massa: fishermen—as a Citizen of Massa: I felt it to be most peculiarly her duty not to abandon any of her rights, & I wd have refused to sign the Treaty had any one of them been abandoned—but it was inpossible to form a stipn. in favor of the fishs. & for a temporary possesion of Moose Isld. merely until it shall be ascertained whether it belongs to her or not, we cd. not think of contg the war.—
				
					
				
				
			